            Case 3:17-cv-00558-SRU Document 375 Filed 05/20/20 Page 1 of 6



                                     UNITED STATES DISTRICT COURT
                                       DISTRICT OF CONNECTICUT

            IN RE TEVA SECURITIES LITIGATION                       :   No. 3:17-cv-00558 (SRU)
                                                                   :
                                                                   :
            THIS DOCUMENT RELATES TO:                              :   All Actions
                                                                   :
                                                                       May 20, 2020


       STIPULATION ON DEFENDANTS’ DOCUMENT PRODUCTION SEQUENCING
           WHEREAS, Lead Plaintiff Ontario Teachers’ Pension Plan Board (“Ontario Teachers’”)

and Named Plaintiff Anchorage Police & Fire Retirement System (“Anchorage,” and, together

with Ontario Teachers’, “Plaintiffs”) served Defendants with Requests for Production dated

October 3, 2019 and February 28, 2020 (together, the “RFPs”);1

           WHEREAS, on January 25, 2020, in response to Defendants’ objections to Plaintiffs’

October 3, 2019 RFPs, the parties reached an ESI agreement regarding documents to be produced

from 19 document custodians, shared drives, and other centralized sources, as well as date range,

and search terms and to be applied to individual custodians with respect to the RFPs;

           WHEREAS, on April 28, 2020, the Court held a status conference and directed the parties

to confer about a “more expeditious production schedule” and incorporating “custodian-level

review” into Defendants’ “current method of production” (ECF No. 354 at 3-4);

           WHEREAS, on May 13, 2020, the Court held a status conference to consider the parties’

respective positions regarding a schedule for Defendants’ document production and directed the

parties to draft a stipulation setting forth the timing and sequence of such production;

           WHEREAS, the parties have negotiated and agreed on a schedule for Defendants to

complete production and produce privilege logs in response to the RFPs, informed by the Court’s


1
    Capitalized terms not defined herein have the meanings specified in the RFPs or Complaint (ECF 310).
         Case 3:17-cv-00558-SRU Document 375 Filed 05/20/20 Page 2 of 6



guidance during the April 28, 2020 and May 13, 2020 status conferences, including that the

Defendants work in good faith to complete productions of certain custodial e-mail, non-custodial

documents, and privilege logs by interim deadlines, and, in the event Defendants are unable to

complete all or a portion of any such production, Defendants shall so inform Plaintiffs as set forth

herein; and

       WHEREAS, counsel for Defendants also represent three non-parties, Dr. Frost, Ms.

Cavanaugh, and Mr. Oberman, in response to Plaintiffs’ Rule 45 subpoenas and the parties have

agreed to incorporate the production of documents, if any, from these individuals, into this agreed-

upon schedule;

       IT IS HEREBY STIPULATED AND AGREED:

       1. Defendants shall continue to make rolling productions approximately every two

              weeks.

       2. As soon as possible, but no later than June 4, 2020, Defendants shall re-produce in

              native format (1) the set of documents that previously was identified to have cut-off

              inline images, and (2) the document originally produced as TEVA_SL_00077463.

       3. By June 4, 2020, Defendants shall produce all non-privileged, relevant, responsive

              documents from the files of Kevin Galownia, Christine Baeder, Maureen Cavanaugh,

              Nisha Patel, and David Rekenthaler. Defendants shall provide Plaintiffs with a

              privilege log of each document withheld on privilege and/or work product grounds

              from the files of these custodians by July 6, 2020, consistent with Fed. R. Civ. P.

              26(b)(5) and Local Rule 26(e).

       4. By June 24, 2020, Defendants shall produce all non-privileged, relevant, responsive

              materials from Teva’s Board of Directors. By June 24, 2020, Ms. Cavanaugh shall




                                                  2
          Case 3:17-cv-00558-SRU Document 375 Filed 05/20/20 Page 3 of 6



             produce all non-privileged, relevant documents, if any, responsive to Plaintiffs’

             January 27, 2020 Rule 45 subpoena to Ms. Cavanaugh (subject to objections (if any)

             that remain unresolved at the time of production). Defendants shall provide Plaintiffs

             with a privilege log of each document withheld on privilege and/or work product

             grounds from the files of these custodians by July 24, 2020, consistent with Fed. R.

             Civ. P. 26(b)(5) and Local Rule 26(e); Ms. Cavanaugh shall provide Plaintiffs with a

             privilege log of each document withheld on privilege and/or work product grounds

             from her files by July 24, 2020, consistent with Fed. R. Civ. P. 26(b)(5) and Local

             Rule 26(e).

        5. By July 9, 2020, Defendants shall produce all non-privileged, relevant, responsive

             documents from: (1) the files of Brian Lapp, Deborah Griffin, Erez Vigodman, Eyal

             Desheh, Sigurdur Olafsson, Yitzhak Peterburg, and (2) agreed-upon centralized file

             locations and shared drives.2 Pursuant to Fed. R. Civ. P. 26(b)(5) and Local Rule

             26(e), Defendants shall provide Plaintiffs with a privilege log of each document

             withheld on privilege and/or work product grounds from the files of these custodians

             and sources by August 10, 2020, consistent with Fed. R. Civ. P. 26(b)(5) and Local

             Rule 26(e).

        6. By August 7, 2020, Defendants shall produce all remaining non-privileged, relevant,

             responsive documents, including from the files of: Kobi Altman, Dipankar

             Bhattacharjee, Theresa Coward, Jeremy Levin, Kevin Mannix, Allan Oberman, Kåre




2
  The parties have agreed that certain RFPs “call for specific documents and files that can be located without search
terms or by searching for specific document titles, reporting, etc.” To date, the agreed-upon locations include: (i)
tevauspdcreditrequests@tevapharm.com; (ii) tevaus_pricingofferletters@tevapharm.com; (iii) Sales Team
Sharepoint; (iv) Pricing Team Sharepoint; (v) Pricing Department Sharepoint; (vi) FINANAL Sharepoint; (vii) THS
Sharepoints (old and new); and (viii) Customer Administration Sharepoint.


                                                         3
 Case 3:17-cv-00558-SRU Document 375 Filed 05/20/20 Page 4 of 6



   Schultz, and Michael McClellan. By August 7, 2020, Mr. Oberman and Dr. Frost

   shall produce all non-privileged, relevant documents, if any, responsive to Plaintiffs’

   November 1, 2019 Rule 45 subpoena to Mr. Oberman and November 27, 2019 Rule

   45 subpoena to Dr. Frost (subject to objections (if any) that remain unresolved at the

   time of production). Defendants shall provide Plaintiffs with a privilege log of each

   document withheld on privilege and/or work product grounds from the files of these

   custodians and sources by September 8, 2020, consistent with Fed. R. Civ. P. 26(b)(5)

   and Local Rule 26(e); Mr. Oberman and Dr. Frost shall provide Plaintiffs with a

   privilege log of each document withheld on privilege and/or work product grounds

   from their respective files by September 8, 2020, consistent with Fed. R. Civ. P.

   26(b)(5) and Local Rule 26(e).

7. Defendants state that they have produced at least one Work Plan (also known as an

   “Annual Operating Plan” or “AOP”) for each year in the agreed-upon discovery

   period, with additional iterations being produced on a rolling basis as part of

   Defendants’ custodial email productions.         Defendants state that they have

   substantially completed production of “Scorecard” documents and emails, but expect

   that some additional Scorecard documents and related emails may be produced as part

   of Defendants’ custodial email productions as set forth in this Stipulation. Defendants

   agree to produce a compiled set of Latest Best Estimates by May 21, 2020. All

   remaining Work Plans and Scorecards shall be produced by August 7, 2020.

   Defendants shall provide Plaintiffs with a privilege log of each document withheld on

   privilege and/or work product grounds from these categories of documents by

   September 8, 2020, consistent with Fed. R. Civ. P. 26(b)(5) and Local Rule 26(e).




                                        4
     Case 3:17-cv-00558-SRU Document 375 Filed 05/20/20 Page 5 of 6



    8. To the extent a receiving party considers any produced document to have

       legibility/usability issues, that document shall be re-produced in native format within

       10 business days of a request by the receiving party, unless the producing party asserts

       an objection to such production within 5 business days. In the event that there is an

       objection, the parties agree to meet and confer in an effort to resolve the issues. In

       addition, the parties understand that not all technical issues can be diagnosed and/or

       resolved in a matter of days. As such, they agree to proceed in good faith should a

       reasonable request for additional time be made. Notwithstanding the foregoing, the

       parties do not waive their right to seek relief from the Court any time after the 10

       business days have passed.

    9. The parties shall simultaneously exchange supplemental initial disclosures on June

       12, 2020.

    10. On or before each production deadline set forth above, Defendants will notify

       Plaintiffs in writing as to whether they have been able to complete the production of

       the relevant category or categories of documents or custodian(s), and, if not, will

       provide for each such category of documents or for each such custodian a date by

       which they expect to complete the respective production.

    11. In addition to the privilege log deadlines set forth above, Defendants will produce a

       privilege log on or before June 15, 2020 for documents produced on or before May 8,

       2020, consistent with Fed. R. Civ. P. 26(b)(5) and Local Rule 26(e).



PLAINTIFFS ONTARIO TEACHERS’                     DEFENDANTS TEVA
PENSION PLAN BOARD, and                          PHARMACEUTICAL INDUSTRIES LTD.;
ANCHORAGE POLICE & FIRE                          EREZ VIGODMAN; EYAL DESHEH;
RETIREMENT SYSTEM                                SIGURDUR OLAFSSON; DEBORAH


                                             5
       Case 3:17-cv-00558-SRU Document 375 Filed 05/20/20 Page 6 of 6



                                                  GRIFFIN; KÅRE SCHULTZ; MICHAEL
                                                  MCCLELLAN; YITZHAK PETERBURG;
/s/ Joseph A. Fonti                               and TEVA PHARMACEUTICAL FINANCE
Joseph Fonti (admitted pro hac vice)              NETHERLANDS III B.V.
Evan A. Kubota (admitted pro hac vice)
Benjamin F. Burry (admitted pro hac vice)
Thayne Stoddard (admitted pro hac vice)
                                                  /s/ Jordan D. Hershman
BLEICHMAR FONTI & AULD LLP
7 Times Square, 27th Floor                        Jordan D. Hershman (admitted pro hac vice)
New York, NY 10036                                Jason D. Frank (admitted pro hac vice)
Telephone: (212) 789-1340                         Emily E. Renshaw (admitted pro hac vice)
Facsimile: (212) 205-3960                         MORGAN, LEWIS & BOCKIUS LLP
jfonti@bfalaw.com                                 One Federal Street, Boston, MA 02110
ekubota@bfalaw.com                                Tel: (617) 951-8455
bburry@bfalaw.com                                 Fax: (617) 951-8736
tstoddard@bfalaw.com                              jordan.hershman@morganlewis.com
                                                  jason.frank@morganlewis.com
Counsel for Lead Plaintiff                        emily.renshaw@morganlewis.com
Ontario Teachers’ Pension Plan Board, and
for Named Plaintiff Anchorage Police & Fire
                                                  Counsel for Defendants
Retirement System, and Lead Counsel for the
Class                                             – and –
                                                  Jill M. O’Toole (ct27116)
Marc J. Kurzman (ct01545)                         SHIPMAN & GOODWIN LLP
Christopher J. Rooney (ct04027)                   One Constitution Plaza
CARMODY TORRANCE
                                                  Hartford, Connecticut 06103-1919
SANDAK & HENNESSEY LLP
                                                  Tel.: (860) 251-5000
707 Summer Street, Suite 300
Stamford, CT 06901                                Fax: (860) 251-5218
Telephone: (203) 252-2680                         Email: jotoole@goodwin.com
Facsimile: (203) 325-8608
mkurzman@carmodylaw.com
                                                  Counsel for Defendants except Kare Schultz
crooney@carmodylaw.com

Local Counsel for Lead Plaintiff
Ontario Teachers’ Pension Plan Board, and
for Named Plaintiff Anchorage Police & Fire
Retirement System




                                              6
